Citation Nr: 0714599	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  03-21 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision.


FINDING OF FACT

The veteran indicated that the ringing in his ears began 
following exposure to the firing of an M-60 directly above 
his head while in service.


CONCLUSION OF LAW

Criteria for service connection for tinnitus have been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The veteran asserts that he has tinnitus as a result of 
military noise exposure while serving in the Republic of 
Vietnam during the Vietnam War.

Personnel records indicate that the veteran was involved in 
the Tet counteroffensive, and phases IV and V of the Vietnam 
counteroffensive.  The veteran has also submitted statements 
indicating that he was in a turret next to an M-60 machine 
gun as it was being fired, and he recalls the noise being so 
loud that he thought his ears were going to burst.  Following 
the incident, the veteran indicated that he could not hear 
for a week.  The veteran noted that his hearing came back, 
but the ringing never stopped.  The veteran also reported 
that during basic training, a mortar like explosion detonated 
near him, causing him to temporarily lose hearing.

Service medical records fail to show any complaints of 
tinnitus during service.  

In May 2002, the veteran sought treatment from Dr. Ruiz, who 
noted that the veteran had a history of tinnitus.  The 
veteran reported that while in Vietnam, he was exposed to 
explosions and gunfire, which made his ears ring.  In July 
2002 Dr. Ruiz opined that progressive hearing loss at high 
frequency was the reason for the veteran's tinnitus, and he 
noted that the veteran had known exposure to loud noise while 
in Vietnam.

The veteran underwent an audiological VA examination in 
January 2006 at which the veteran reported exposure to 
explosions and heavy mobile equipment near where he was 
stationed without any sound protection.  The diagnosis of 
tinnitus was confirmed, but the examiner indicated that given 
the long passage of time between the veteran's time in 
service and his diagnosis of tinnitus, it would be 
speculative to relate the veteran's tinnitus to service.

Nevertheless, the veteran is competent to report symptoms 
that he is capable of observing with any of his five senses.  
Tinnitus is subjective, and the veteran reports that the 
ringing began in service and has persisted to the present 
day.  No evidence has been advanced to call the veteran's 
credibility into question.  As such, a medical opinion is not 
required to link the tinnitus to the veteran's time in 
service.  

The evidence demonstrates that the veteran currently has 
tinnitus which he credibly indicated began in service 
following intense noise exposure.  As such, the criteria for 
service connection have been met, and the veteran's claim is 
granted.
 
In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).


ORDER

Service connection for tinnitus is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


